MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                    FILED
regarded as precedent or cited before any                                            Sep 18 2020, 8:18 am
court except for the purpose of establishing
                                                                                         CLERK
the defense of res judicata, collateral                                              Indiana Supreme Court
                                                                                        Court of Appeals
estoppel, or the law of the case.                                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Vincent M. Campiti                                       Curtis T. Hill, Jr.
Nemeth, Feeney, Masters & Campiti,                       Attorney General of Indiana
P.C.
South Bend, Indiana                                      Caroline G. Templeton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Benito Pedraza,                                          September 18, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2559
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Jeffrey L. Sanford,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         71D03-1709-MR-13



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2559 | September 18, 2020         Page 1 of 9
                                       Statement of the Case
[1]   Benito Pedraza appeals his two convictions for murder following a jury trial.

      Pedraza raises four issues for our review, which we restate as the following

      issue: whether the trial court abused its discretion in the admission of certain

      evidence at Pedraza’s trial. We affirm.


                                 Facts and Procedural History
[2]   In August of 2017, Pedraza, his brother, Jesus, and Jermon Gavin agreed to

      arrange a drug buy from Joshua Sage and Ronald Snyder at Snyder’s residence

      in South Bend. Pedraza and his confederates intended to rob Sage and Snyder

      during the purported buy. The parties arranged for the drug buy to occur on

      August 2, and, prior to leaving for Snyder’s residence that day, Jesus gave

      Gavin a 9mm handgun “for being part of the squad.” Tr. Vol. 3 at 12.


[3]   En route to Snyder’s, Damon Bethel joined Pedraza’s group, and Pedraza

      drove the four men to Snyder’s residence in a dark colored Impala. Each man

      was armed. Gavin had a 9mm Smith & Wesson handgun, Pedraza had a

      Glock 17 or 19 handgun, Jesus had a .38 Special revolver, and Bethel had a .45

      caliber handgun. On the way, the men were “doing a little cocaine,” and

      Gavin said that he did not think the robbery was “going to happen the way we

      think it’s going to happen.” Id. at 19. Bethel then suggested, “let’s just not do

      it.” Id. Pedraza and Jesus, however, told the other two that they “owe

      us . . . some money so this can clear that up.” Id.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2559 | September 18, 2020   Page 2 of 9
[4]   Pedraza parked the Impala in front of Snyder’s residence. Gavin and Jesus

      then exited the Impala and met Snyder and Sage at the entrance to Snyder’s

      garage. Alyssa Sanchez was also at the residence and began a conversation

      with Gavin and Jesus. While Sage weighed the contraband, Jesus returned to

      the Impala, ostensibly to obtain the money from Pedraza to complete the

      purchase. However, on his way back to the Impala, Jesus called Gavin’s cell

      phone and said, “I’m not going to lie. I need that shit. I ‘finna’ to send [Bethel]

      in.” Id. at 30. Jesus then hung up.


[5]   At the same moment that Bethel was approaching the garage to engage in the

      armed robbery, a white SUV entered the driveway to pick up Sanchez. Gavin

      then observed Pedraza exit the Impala “with his gun.” Id. at 31. Bethel then

      demanded the contraband, and next Gavin heard “a whole bunch of shots

      going off,” with the first shot coming from the direction of the Impala. Id.

      Gavin fled back to the Impala “trying to not get hit by” Pedraza’s shooting. Id.

      at 31-32. Gavin did not observe Jesus fire any shots. Pedraza then fled the

      scene in the Impala with Jesus and Gavin.


[6]   The South Bend Police Department heard the gunshots at Snyder’s residence,

      and Officer Joshua Morgan responded to the scene within moments. There, he

      found Bethel’s body, and he found Sage in the garage inflicted with a gunshot

      wound. Officer Mollie O’Blenis also responded to the scene but was stopped

      on an adjacent street by a car crash. That crash involved a white SUV in which

      the driver, Anton James, had been shot dead. Sanchez was lying unconscious

      nearby, apparently ejected from the SUV. From Snyder’s residence, officers

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2559 | September 18, 2020   Page 3 of 9
      recovered numerous fired shell casings, a surveillance video of the driveway,

      and more than 550 grams of apparent methamphetamine.


[7]   The State charged Pedraza in relevant part with two counts of murder. At his

      ensuing jury trial, Gavin testified to the conspiracy to rob Sage and Snyder and

      the ensuing events, much of which was over Pedraza’s objections. The State

      also had admitted into evidence, again over Pedraza’s objections, numerous

      autopsy photographs of the two victims, Bethel and James, along with crime-

      scene photographs. And the trial court limited Pedraza’s cross-examination of

      one of the investigating detectives and a forensic expert who analyzed DNA

      evidence on the recovered shell casings. Thereafter, the jury found Pedraza

      guilty of two counts of murder, and the trial court entered its judgment of

      conviction and sentenced Pedraza to an aggregate term of sixty years. This

      appeal ensued.


                                     Discussion and Decision
[8]   Pedraza appeals his two convictions for murder and challenges several

      evidentiary decisions made by the trial court during his jury trial. Our Supreme

      Court has explained our deferential standard of review in such appeals:


              “Trial judges are called trial judges for a reason. The reason is
              that they conduct trials. Admitting or excluding evidence is what
              they do.” United States v. Hall, 858 F.3d 254, 288 (4th Cir. 2017)
              (Wilkinson, J., dissenting). That’s why trial judges have
              discretion in making evidentiary decisions. This discretion
              means that, in many cases, trial judges have options. They can
              admit or exclude evidence, and we won’t meddle with that
              decision on appeal. See Smoote v. State, 708 N.E.2d 1, 3 (Ind.
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2559 | September 18, 2020   Page 4 of 9
               1999). There are good reasons for this. “Our instincts are less
               practiced than those of the trial bench and our sense for the
               rhythms of a trial less sure.” Hall, 858 F.3d at 289. And trial
               courts are far better at weighing evidence and assessing witness
               credibility. Carpenter v. State, 18 N.E.3d 998, 1001 (Ind. 2014).
               In sum, our vantage point—in a “far corner of the upper deck”—
               does not provide as clear a view. State v. Keck, 4 N.E.3d 1180,
               1185 (Ind. 2014).


       Snow v. State, 77 N.E.3d 173, 177 (Ind. 2017). We will reverse a trial court’s

       evidentiary decisions only for an abuse of that discretion, which occurs when

       the trial court’s judgment is “clearly against the logic and effect of the facts and

       circumstances” that were before the court. Fairbanks v. State, 119 N.E.3d 564,

       568 (Ind. 2019).


[9]    Pedraza first asserts that the trial court abused its discretion when it admitted

       several autopsy and crime-scene photographs. In particular, Pedraza asserts

       that State’s Exhibits 6, 9, 26, 29, 38, and 39 were each unduly gruesome. As

       such, he continues, their probative value, which Pedraza does not challenge,

       was substantially outweighed by the danger of unfair prejudice.


[10]   Indiana Evidence Rule 403 permits the trial court to exclude relevant evidence

       “if its probative value is substantially outweighed by the danger of . . . unfair

       prejudice . . . .” But our Supreme Court has made clear that “this balancing is

       committed to the trial court’s discretion.” Snow, 77 N.E.3d at 179. Again,

       Pedraza does not challenge the probative value of the photographs. Rather, he

       only challenges whether the trial court properly balanced the probative value

       with the danger of unfair prejudice. As that balancing is committed to the trial

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2559 | September 18, 2020   Page 5 of 9
       court’s discretion, we conclude that Pedraza has not met his burden on appeal

       to show that the trial court erred when it did not exclude those photographs.


[11]   Pedraza next asserts that the court erred when it permitted Gavin to testify to

       certain events. Specifically, he asserts that Gavin should not have been

       permitted to testify that Jesus had given him a firearm for “being part of the

       squad.” Appellant’s Br. at 17. He also asserts that Gavin should not have been

       permitted to testify that, when he had expressed doubts about the robbery going

       the way they had planned it, Jesus responded that going through with the

       robbery would absolve Gavin of a debt he owed to Jesus and Pedraza. 1


[12]   The trial court admitted the above out-of-court statements over Pedraza’s

       hearsay objections because the statements were of a co-conspirator during the

       course and in furtherance of the conspiracy, which, under Indiana Evidence

       Rule 801(d)(2)(E), made the statements “not hearsay.” On appeal, Pedraza

       argues that there is “no evidentiary support to suggest” these statements were

       part of a conspiracy. Id. at 17. But Pedraza’s arguments are not well taken.

       Gavin plainly testified that he, Pedraza, and Jesus had formed a plan to set up a

       fictitious drug buy with Sage and Snyder at Snyder’s residence, during which

       they intended to rob Sage and Snyder and use firearms to do so. His receipt of

       a firearm from Jesus the day of the planned robbery and the statement from




       1
         Pedraza mentions a third statement by Gavin, but it appears that the trial court sustained defense counsel’s
       objection to that statement, and in any event Pedraza’s argument on this third statement is not supported by
       cogent reasoning. We therefore do not consider it.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2559 | September 18, 2020                 Page 6 of 9
       Jesus to continue with the plan when, en route, Gavin expressed misgivings

       were not hearsay under Indiana Evidence Rule 801(d)(2)(E). We affirm the

       trial court’s rejection of Pedraza’s objections to Gavin’s testimony.


[13]   Pedraza next asserts that the trial court abused its discretion when, during his

       cross examination of Gavin, the court “did not allow counsel . . . to utilize

       three . . . letters written by Mr. Gavin to the State.”2 Id. at 24. In those letters,

       Gavin sought to negotiate a plea agreement with the State in exchange for

       testifying against Pedraza and others. Pedraza’s precise argument on this issue

       is not clear, however, as there is no question that Gavin testified that he

       repeatedly wrote letters to the State in which he sought to negotiate down his

       charges in exchange for providing testimony. It appears that Pedraza is

       disappointed that he did not get to editorialize to the jury that Gavin was

       “begging” the prosecutor for leniency. Appellant’s Br. at 24. But we cannot

       say that the court abused its discretion on such grounds. And neither did the

       court err when it permitted Pedraza to cross-examine Gavin about the

       substance of the letters but otherwise restricted the letters from being directly

       admitted into evidence.


[14]   Next, Pedraza contends that the court erred when it limited his cross

       examination of Daun Powers, the State’s forensic expert. Again, Pedraza’s

       exact argument here is not clear. He asserts that he was impermissibly denied



       2
          While the letters in question are in the Appellant’s Appendix, there is no indication in the record that these
       letters were labeled as exhibits and offered in evidence.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2559 | September 18, 2020                    Page 7 of 9
       the opportunity to challenge Powers’ analytical method, but we agree with the

       State that the record does not reflect any such limitation during his cross

       examination of Powers. Indeed, the only limitation in the record occurred

       when Pedraza’s counsel asked a question that Powers had already answered.

       There is no reversible error on this issue.


[15]   Finally, Pedraza argues that the trial court erred when it did not permit Pedraza

       to ask an investigating detective about an out-of-court statement made by Sage

       that Bethel had fired the first shot. The court excluded Sage’s out-of-court

       statement to the detective as hearsay. During his testimony, Gavin testified that

       Pedraza had shot first. Pedraza did not call Sage to testify.


[16]   In his offer of proof, Pedraza represented that he was not asking this

       information from the detective for the truth of the matter asserted but to

       understand the course of his investigation. However, the substance of

       Pedraza’s argument on appeal is that the detective’s statements should have

       been admitted for the truth of the matter asserted. But that would render the

       statements inadmissible hearsay. And insofar as Pedraza argues that the

       statement was in fact relevant to the course of the investigation, Pedraza does

       not demonstrate why it would have mattered to investigators at this scene who

       shot first. Accordingly, we affirm the trial court’s decision to exclude this

       information.


[17]   In sum, the trial court is afforded wide discretion in its evidentiary decisions,

       and none of Pedraza’s arguments on appeal cause us to question the court’s


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2559 | September 18, 2020   Page 8 of 9
       exercise of that discretion during Pedraza’s jury trial. Therefore, we affirm the

       trial court’s evidentiary decisions and Pedraza’s two convictions for murder.


[18]   Affirmed.


       Bradford, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2559 | September 18, 2020   Page 9 of 9